Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDS, filed 9/24/21, has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US20160070643).
As to claim 1:
Shen teaches a method (abstract, 0007-0011, 0097), comprising: 
tracking single level cell (SLC) mode cycles and extra level cell (XLC) mode cycles of mixed mode blocks of memory cells (track P/E cycles for SLC and MLC modes; 0004, 0005, 0013, 0027, 0036, 0046); and 
determining a mixed mode cycle count by: 
adjusting a counter by a first amount for each SLC mode cycle; and adjusting the counter by a second amount for each XLC mode cycle (adjust counter 172 when in SLC or MLC mode; 0004, 0005, 0024-0026, 0034, 0036, 0038, 0046, 0054-0055, a first rate of counting may be associated with a multi-level cell (MLC) block and a second rate of counting may be associated with a single-level cell (SLC) block; 0046).
As to claim 2:
Shen teaches determining the mixed mode cycle count on a block by block basis (track count for each block, each can switch between SLC and MLC mode; 0046, 0004-0005, 0020, 0023, 0027).
As to claim 8:
Shen teaches reporting a drive health indicator to a host based on the mixed mode cycle count (provide indication the storage is near or approaching end-of-life condition; 0055).
As to claim 9:
Shen teaches an apparatus (device; abstract, 0013-0015; Fig. 1), comprising: 
a memory comprising mixed mode blocks of memory cells (memory 104); and 
a controller (controller 120) coupled to the memory and configured to: 
track single level cell (SLC) mode cycles and extra level cell (XLC) mode cycles of the mixed mode blocks of memory cells (track P/E cycles for SLC and MLC modes; 0004, 0005, 0013, 0027, 0036, 0046); and 
adjust cycle count corresponding to a particular mixed mode block by a first amount responsive to operation of the particular mixed mode block in a first mode; adjust the cycle count corresponding to the particular mixed mode block by a second amount responsive to operation of the particular mixed mode block in a second mode; and determine a mixed mode cycle count in response to adjusting the cycle count by the first amount and by the second amount (adjust cycle counter 172 when in SLC or MLC (mixed) mode; 0004, 0005, 0024-0026, 0034, 0036, 0038, 0046, 0054-0055, cycle count adjusted by changing a first rate of counting may be associated with a multi-level cell (MLC) block and a second rate of counting may be associated with a single-level cell (SLC) block; 0046).
As to claim 10:
Shen teaches the mixed mode blocks are operating in at least one of SLC mode or XLC mode (SLC or MLC modes; 0004-0005, 0013, 0027, 0036, 0046).
As to claim 11:
Shen teaches the second amount is based on a particular wear ratio (wear information; 0003, 0041, 0046, 0046).
As to claim 12:
Shen teaches the mixed mode cycle count has a different value than an actual quantity of physical cycles performed on the mixed mode blocks (count is adjusted based on SLC/MLC mode, each mode has different rate of counting; not actual physical count; 0046).
As to claim 13:
Shen teaches an apparatus (device; abstract, 0013-0015; Fig. 1), comprising: 
a memory comprising mixed mode blocks of memory cells (memory 104); and 
a controller (controller 120) coupled to the memory and configured to: track single level cell (SLC) mode cycles and extra level cell (XLC) mode cycles of the mixed mode blocks of memory cells (track P/E cycles for SLC and MLC modes; 0004, 0005, 0013, 0027, 0036, 0046); 
determine a mixed mode cycle count by: adjusting a counter by a first amount for each SLC mode cycle; and adjusting the counter by a second amount for each XLC mode cycle (adjust cycle counter 172 when in SLC or MLC (mixed) mode; 0004, 0005, 0024-0026, 0034, 0036, 0038, 0046, 0054-0055, cycle count adjusted by changing a first rate of counting may be associated with a multi-level cell (MLC) block and a second rate of counting may be associated with a single-level cell (SLC) block; 0046); and 
perform a media management operation based on the determined mixed mode cycle count (perform wear leveling based on count; 0041, 0046).
As to claim 14:
Shen teaches the media management operation comprises dynamic wear leveling (wear leveling; 0041, 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20160070643) in view of Bahirat et al (US20130346812, “Bahirat”).
As to claim 5,6:
Shen teaches tracking the mixed mode cycle count but  does not teach determining a total bytes written (TBW) specification based, to determine a drive life, on the determined mixed mode cycle count.  Shen does teach tracking the life of the memory by estimating the end-of-life; 0041, 0046, 0055).  It is well-known in the art to track the TBW of a storage to determine the useable life of a storage.  One example is Bahirat, who teaches a tracking the unusable life of a SSD by tracking the TBW specification (0044-0045), improving the system reliability and integrity (0014).  Bahirat is an analogous art, also in the field of storage reliability.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a total bytes written (TBW) specification associated with the apparatus is based on the mixed mode cycle count, as suggested by Bahirat, into the system/method of Shen,  to reliability track when a drive will fail, allowing the reliability and/or integrity of the storage to be monitored and controlled. 
As to claim 15, 16, 17:
Shen teaches the dynamic wear leveling (0041, 0046) but does not specifically teach garbage collection when the block exceeds a threshold of invalid pages or have the highest number of invalid pages.  It is common in the art to perform garbage collection on storage to free up memory space to is no longer needed, efficiently using the memory.  Bahirat teaches performing dynamic wear leveling by performing a garbage collection operation to reclaim invalid blocks with more than a threshold of invalid pages (garbage collection on blocks that has highest erase count or exceed a threshold; 0024).  Bahirat also teaches reclaiming blocks with highest erase counts (0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate dynamic wear leveling by performing a garbage collection operation to reclaim a block with an erase count that exceed a threshold or has the highest number of invalid pages, as suggested by Bahirat, into the system of the combination of Shen, because this would free up space by reclaiming invalid/unneeded blocks. 
As to claim 18:
 Shen teaches the dynamic wear leveling (0041, 0046) but does not specifically teach garbage collection in response to an insufficient number of free mixed mode blocks to perform a programming operation.  It is common in the art to perform garbage collection on storage to reclaim invalid blocks to free up memory space to when more space is needed.  Bahirat teaches performing dynamic wear leveling by performing a garbage collection operation to reclaim invalid blocks when there is insufficient free blocks (perform garbage collection upon insufficient free blocks; if sufficient free blocks exist, garbage collection does not take place; 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate dynamic wear leveling by performing a garbage collection operation to reclaim a block in response to an insufficient number of free mixed mode blocks to perform a programming operation, as suggested by Bahirat, into the system of the combination of Shen, because this would reclaim invalid/unneeded blocks and ensure that sufficient space is available for use.
As to claim 19-20:
Shen teaches wear level but does not specifically teach static wear leveling that comprises writing static data to a particular mixed mode block. .  Bahirat teaches performing static wear leveling by writing static data to the block (wear leveling by writing static data to blocks that have high erase counts to prolong the life of the block, prolonging the life of the block; 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performing static wear leveling by writing static data to the particular mixed mode block into the system, as suggested by Bahirat, in the invention of Shen, to prolong the life of the high program/erase counts block. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20160070643) in view of Goda et al (US20090103371, “Goda”).
As to claim 7:
Shen does not teach adjusting trim settings applied to the mixed mode blocks that are written in the SLC mode.  It is common in the art to adjust the trim setting to adjust for different memory wear rate.  Goda teaches trim settings  (0097) At least one operating voltage associated with programming, e.g., Vpgms, Vstep, Vpass, PV, Vinhibit, and/or Vsoft_program, is adjusted, e.g., trimmed or set).  Goda does this to adjust different cells having different wear rates (0070).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust trim settings to blocks of the memory (SLC/MLC) mode, as suggested by Goda, into the system of Shen, to allow for flexibility in adjust different cells having different wear rates. 
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3-4, the prior art does not further suggest determining the mixed mode cycle count according to a relationship:  ( ( S ) + ( WR × X ) )/ WR ; wherein “S” is a determined quantity of SLC mode cycles, “X” is a determined quantity of XLC mode cycles, and “WR” is a wear ratio of SLC operation wear to XLC operation wear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138